El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
¿El término prescriptivo para el ejercicio de una acción de daños y perjuicios por impericia médica se debe compu-tar a partir del momento en que el perjudicado tiene cono-*313cimiento de la magnitud y extensión de las consecuencias lesivas de sus daños corporales, y de la identidad del mé-dico que los causó, por su conducta o actuación negligente? ¿Existe controversia real sustancial sobre hechos materia-les y esenciales en el caso de autos relacionados con el asunto anterior que impide su resolución mediante el me-canismo de sentencia sumaria? Esos son los asuntos que nos presenta el recurso ante nos. Se confirma la sentencia recurrida.
HH
El señor Alfredo Bravo Colón es doctor en medicina y para el mes de octubre de 1999 atendía pacientes en el Hospital Dr. Pila en la ciudad de Ponce.
La parte demandante de autos, aquí peticionaria, alegó ante el Tribunal de Primera Instancia que el 5 de octubre de 1999, la señora Miriam Vera Morales, residente de la ciudad de Ponce, fue admitida en el Hospital Dr. Pila por orden del doctor Bravo Colón para someterse a una inter-vención quirúrgica para extirparle un quiste ubicado en su ovario izquierdo. Durante ese mismo día, la señora Vera Morales fue llevada a la sala de operaciones de esa insti-tución donde se le practicó una laparotomía exploratoria, oferoctomía derecha y ureterólisis derecha. Estos procedi-mientos quirúrgicos incluyeron la extirpación del ovario derecho de la paciente.
Tres días después de ser intervenida quirúrgicamente, la señora Vera Morales comenzó a quejarse de dolor abdominal generalizado, gases y estreñimientos. Tenía fiebre y padecía de retención urinaria. La examinaron otros facul-tativos médicos, quienes encontraron que tenía efusiones pleurales bilaterales, cantidad prominente de líquido libre alrededor del hígado y en la cavidad pélvica, y una masa grande y de densidad mixta que se proyectaba hacia la *314parte media y superior de la pelvis hasta el abdomen, compatible con un abceso grande.
La Sra. Miriam Vera Morales fue intervenida nueva-mente el 10 de octubre de 1999, en la sala de operaciones del Hospital Dr. Pila. Durante esta intervención quirúrgica se constató que surgía una laceración en su uréter derecho. Fue llevada a la unidad de cuidado intensivo y se le co-nectó un respirador artificial. El 25 de octubre de 1999 fue dada de alta y enviada a su casa.
El 27 de noviembre de 1999, admitieron a la Sra. Miriam Vera Morales en el Hospital Dr. Pila bajo el cuidado del doctor Héctor Cordero Jiménez. Se le diagnosticó una laceración distal derecha del uréter y un “right hidroneproma”. Esto es, la laceración de su uréter provo-caba extravasación de orina en la paciente. El 29 de no-viembre de 1999, la señora Vera Morales fue sometida a una tercera intervención quirúrgica. En esa ocasión se le practicó un procedimiento médico (Intravenous Venous Pyelogram), mediante el cual se detectó hidronefrosis dere-cha y excreción urinaria prolongada. Se le realizó un pie-lograma derecho que demostró extravasación del uréter distal. Se le removió una sonda que se le había dejado du-rante la intervención quirúrgica del 10 de octubre de 1999, dirigida a la reparación de la laceración de su uréter dere-cho y se le colocó en esa área un “double J”. Con esa última intervención quirúrgica se logró liberar la hidronefrosis y se evitó la extravasación de orina por laceración de uréter. La paciente fue dada de alta el 4 de diciembre de 1999, todavía con el “double J” en el uréter, el cual permaneció allí por espacio de seis meses.
El 30 de julio de 2001, un año y nueve meses después de la primera intervención quirúrgica que le practicó el Dr. Alfredo Bravo Colón, la Sra. Miriam Vera Morales y su compañero consensual, Sr. Benny García García, y la hija de ambos, menor de edad, Y.G.V., instaron ante el Tribunal de Primera Instancia la demanda de autos, sobre daños y *315perjuicios por impericia médica contra el Dr. Alfredo Bravo Colón, su esposa Fulana de Tal y la Sociedad Legal de Ga-nanciales compuesta por ambos. Aseveró la parte deman-dante, además de los hechos antes desglosados, que el doctor Bravo Colón había sido negligente al practicarle la intervención quirúrgica, al aplicar un tratamiento médico inadecuado al quiste de su ovario izquierdo, al extirparle su ovario derecho y al lacerar su uréter derecho. La señora Vera Morales alegó que la negligencia del doctor Bravo Co-lón le había producido grandes molestias y daños —por la extravasación de orina— lo que le había requerido some-terse a las intervenciones quirúrgicas antes indicadas.
La parte demandada de autos contestó la demanda. Negó las alegaciones y levantó varias defensas afirmativas. Argüyó que la causa de acción invoada en la demanda estaba prescrita.
Luego de varios trámites, la parte demandada presentó una moción de sentencia sumaria ante el Tribunal de Pri-mera Instancia. Argüyó que la demanda se presentó fuera del término prescriptivo de un año dispuesto por el Art. 1868 del Código Civil de Puerto Rico.(1) Adujo que la parte demandante tenía conocimiento de sus daños por más de un año antes de presentar la demanda, y que conocía o debía conocer que podía ejercitar una causa de acción, pues para el 7 de diciembre de 1999 ya había contratado al abo-gado que la representa en los procedimientos de autos. Se apoyó en lo aseverado por la parte demandante en la de-manda de autos.(2) Desglosó una serie de hechos materia-les que alegadamente no estaban en controversia. (3)
La parte demandante se opuso a esa moción por escrito. *316Argüyó que no tuvo conocimiento de sus daños hasta luego de haber contratado a un perito ginecólogo, Dr. Rafael Marcano, quien rindió un informe pericial el 18 de mayo de 2001, en el que opinó que el Dr. Alfredo Bravo Colón había incurrido en negligencia. Alegó que el doctor Bravo Colón nunca le manifestó a la señora Vera Morales que de forma negligente le había lacerado el uréter derecho y mucho me-nos que le operó el ovario derecho, máxime cuando el do-cumento que recoge su consentimiento para ser interve-nida quirúrgicamente hace referencia que es el ovario izquierdo el que va a ser sujeto del procedimiento.(4)
El 8 de febrero de 2002, el Tribunal de Primera Instan-cia emitió una resolución en la que declaró “no ha lugar” la moción de sentencia sumaria que presentó la parte deman-dada, notificada a las partes el 28 de febrero de 2002. Con-cluyó que la parte demandada no estableció con claridad *317ser acreedora para que se dictara sentencia sumaria a su favor. Expresó al fundamentar su decisión, lo siguiente:
Como bien indica la parte demandante, la sospecha de que algo anda mal no representa conocimiento necesario; añadi-mos nosotros que ante la naturaleza de prueba que requiere este tipo de reclamación, no podemos establecer con exactitud desde cuando comienza a correr el término, pues la naturaleza de una reclamación por mala práctica profesional de la medi-cina —en contraste con otras— resulta más compleja.
De la faz de las alegaciones surge que no podemos determi-nar con exactitud desde cuándo nació la acción, pues la titular del derecho —la aquí demandante— tenía que realizar una serie de gestiones no tan solo para ejercitar su acción— o sea, presentar la misma ante los Tribunales, sino saber a quién o quiénes dirigir su demanda y establecer alegaciones suficien-tes en la demanda para dar noticia al demandado o demanda-dos del daño por el cual se reclama, pues de lo contrario, de inicio, su acción, sería derrotada Colón Prieto v. G[é]igel, 115 D.P.R. 232, 246-247 (1984). Apéndice de la Petición de certio-rari, Vol. I, pág. 53.
Insatisfecha la parte demandada con la resolución que emitió el Tribunal de Primera Instancia, presentó un re-curso de certiorari el 11 de marzo de 2002 ante el entonces Tribunal de Circuito de Apelaciones. Argüyó que no existía impedimento alguno para que se acogiera afirmativamente su solicitud de sentencia sumaria, pues la demandante de autos debió haber conocido de sus daños y del autor de éstos desde diciembre de 1999.
La parte demandante presentó ante el foro intermedio apelativo un escrito de oposición al recurso de certiorari el 24 de mayo de 2002. Argüyó que solicitó y obtuvo asesora-miento legal a los fines de indagar si sus sospechas de que “algo andaba mal” suponían la intervención de algún acto culposo u omisión negligente con respecto a los procedi-mientos médicos a los que estuvo sometida la señora Vera Morales, y quién era responsable. Adujo que no fue hasta que finalmente recibió el informe pericial del Dr. Rafael Marcano que tuvo conocimiento de sus daños y del autor.
El tribunal intermedio apelativo expidió el auto de cer-*318tiorari solicitado y emitió una sentencia el 31 de octubre de 2002 en la que revocó la resolución recurrida que dictó el Tribunal de Primera Instancia y desestimó la demanda de autos por prescripción (archivada en autos copia de su no-tificación a las partes el 7 de noviembre de 2002). Este tribunal expresó al fundamentar su determinación lo si-guiente:
En la situación de autos, según hemos visto, la recurrida fue operada por el peticionario el 5 de octubre de 1999, cuando se le causaron las lesiones alegadas en la demanda, consistentes en la remoción de su ovario derecho y la laceración de su uréter.
Estas lesiones fueron detectadas y tratadas mediante inter-venciones llevadas a cabo el 10 octubre y el 29 de noviembre de 1999. La recurrida fue dada de alta el 4 de diciembre de 1999. Para esa fecha, la recurrida conocía de su daño, el cual había sido diagnosticado durante sus intervenciones posterio-res, y sabía que el peticionario era quien la había operado inicialmente.
Tres días después de ser dada de alta, el 7 de diciembre de 1999, la peticionaria ya había acudido a su abogado y había solicitado copia de sus récords médicos, presumiblemente, con el propósito de investigar si el peticionario había incurrido en negligencia.
No existe controversia real sustancial, sin embargo, en torno al hecho de que la reclamación de la recurrida contra la parte peticionaria no fue presentada hasta el 31 de julio de 2001, muchos meses después de la expiración del término prescriptivo establecido por el citado art. 1868 del Código Civil para el ejercicio de tal reclamación, 31 L.P.R.A. see. 5298. La demanda presentada por la recurrida no contenía alegación alguna para excusar su dilación, a pesar de que correspondía a dicha parte el peso para justificar la misma.
En su comparecencia, la parte recurrida ha sugerido que no estaba en posición de presentar su demanda dentro del pe-ríodo prescriptivo porque, tratándose de una materia técnica médica, no podía saber si contaba con una causa de acción, sino hasta consultar un perito. La recurrida señala que con-sultó al Dr. Rafael Marcano y que éste no emitió su opinión hasta el 18 de mayo de 2001.
Lo cierto es que, según hemos visto, el conocimiento de las normas jurídicas se presume. Una vez tuvo conocimiento de que había sufrido un daño durante la operación realizada por el peticionario, la recurrida tenía la obligación de, dentro del *319período prescriptivo dispuesto por ley, llevar a cabo la investi-gación necesaria para determinar si contaba con una causa de acción y consultar cualquier perito necesario para lo anterior. Padín Espinosa v. Compañía de Fomento Industrial, 2000 J.T.S. a la pág. 759; Vega v. J. Pérez & Cía., Inc., 135 D.P.R. a la pág. 755; López v. Autoridad de Carreteras, 133 D.P.R. 243, 256 (1993); Herminio Brau del Toro, supra, a la pág. 440; véase, además, Id.; Vol. II, a la pág. 639; Ricardo De Angel Yagüez, La Responsabilidad Civil, Univ. De Deusto, Bilbao 1988, a la pág. 340; Luis Diez Picazo, La Prescripción en el Código Civil, Bosch, Barcelona, 1964, pág. 240.
La suficiencia de las gestiones llevadas a cabo por la recu-rrida para este trámite se eval[ú]a a la luz del estándar obje-tivo de la persona prudente y razonable y/o el buen padre de familia. H. Brau del Toro, supra, a la pág. 440.
Es significativo que, de los documentos sometidos por la re-currida ante este Tribunal, se desprende que dicha parte no envió copia de los récords médicos obtenidos del hospital sino hasta el 27 de agosto de 2000, muchos meses después que se hubieran solicitado los mismos. Los primeros honorarios del perito no fueron satisfechos sino hasta el 5 de octubre de 2000, casi diez (10) meses después de que la recurrida hubiera con-tratado a su abogado. El pago final al perito por su informe se hizo el 4 de junio de 2001.
La recurrida no ha ofrecido explicación alguna para esta dilación. En estas circunstancias, opinamos que su reclama-ción debe ser desestimada.
La recurrida plantea que era necesario que ella conociera los detalles médicos de su reclamación, antes de poder deter-minar que estaba asistida de algún derecho. Sugiere que existe una controversia real sustancial entre las partes sobre cuándo tuvo conocimiento sobre este particular, por lo que su reclamación no debe ser desestimada sumariamente. Apéndice de la Petición de certiorari, Vol. I, págs. 28-31.
Inconforme la parte demandante de autos con lo que resolvió el entonces Tribunal de Circuito de Apelaciones, presentó el 6 de diciembre de 2002 un recurso de certiorari ante este Tribunal.
Señaló como error cometido por el foro intermedio ape-lativo lo siguiente:
Erró el [h]onorable Tribunal de Circuito de Apelaciones al expedir el auto solicitado de Certiorari radicad[o] por la parte demandada y al revoca [r] la resolución emitida por el *320[hjonorable Tribunal de Primera Instancia, Sala Superior de Ponce y de esta forma desestimando la presente causa de ac-ción sumariamente por entender que el caso esta prescrito. Petición de certiorari, págs. 5-6.
El 21 de febrero de 2003 expedimos el auto de certiorari solicitado.
En su alegato la parte peticionaria arguye que el Dr. Alfredo Bravo Colón deliberadamente le ocultó a la Sra. Miriam Vera Morales su verdadera condición clínica y las razones reales de su sintomatología. Expresa que descono-cía que estaba mal y mucho menos que tenía algún daño ni contra quién reclamar. Adquirió tal conocimiento cuando recibió el informe pericial del Dr. Rafael Marcano. Aduce, además, que la conducta evasiva del doctor Bravo Colón, junto con el hecho de haber sido intervenida quirúrgica-mente en tres ocasiones por tres galenos distintos, le impi-dió advenir al conocimiento de que efectivamente había su-frido un daño y quién era el responsable por él. Expresa que las meras sospechas o síntomas, de por sí, no constitu-yen el conocimiento que se requiere en ley para activar el término prescriptivo, máxime cuando el doctor que la aten-día desde antes de la primera intervención quirúrgica, le había hecho creer que los síntomas post operatorios que ella observaba eran normales.
En su alegato la parte recurrida sostiene que la senten-cia recurrida que emitió el entonces Tribunal de Circuito de Apelaciones se fundamenta en la declaración jurada suscrita por la señora Vera Morales el 7 de diciembre de 1999, en la que autorizó a su abogado, Ledo. Pablo Colón Santiago, a obtener copia del récord médico de la oficina del doctor Bravo Colón. Alega que la sentencia recurrida se fundamenta en las alegaciones de la demanda, las que no han sido enmendadas por los peticionarios. Puntualiza que acoger la posición de la parte peticionaria resultaría en dejar sin efecto la figura de la prescripción en casos de impericia médico-hospitalaria. Expresa que al permitirle a una parte que se tarde año y medio en someter a su perito *321el récord médico para su evaluación constituye falta de diligencia y abandono de su causa de acción.
La parte recurrida sostiene, además, que la señora Vera Morales conocía para el 27 de noviembre de 1999 que su uréter derecho fue lacerado durante la primera interven-ción quirúrgica que realizó el doctor Bravo Colón. Arguye que el 29 de noviembre de 1999, el doctor Cordero Jiménez sometió a la señora Vera Morales a un procedimiento qui-rúrgico dirigido a reparar la laceración alegadamente su-frida durante la intervención quirúrgica del doctor Bravo Colón el 5 de octubre de 1999. Sostiene que resulta insólito que durante esa hospitalización la señora Vera Morales y el doctor Cordero Jiménez no discutieran la existencia de la referida laceración y su origen.
HH HH

Teoría cognoscitiva del daño

Mediante la prescripción se extinguen los derechos y las acciones de cualquier clase.(5) La prescripción es materia sustantiva y no procesal. Se rige por los principios del derecho civil. Su fundamento descansa en la necesidad de poner fin a la inseguridad jurídica y a otros efectos ad-versos que surgen cuando se postergan o dejan pendientes posibles acciones judiciales. Tiene como elementos el factor tiempo, el concurso de un cierto plazo, y tiene como finalidad la certidumbre y firmeza de la vida jurídica. Su propósito es castigar la inercia en el ejercicio de los derechos, asegurar el señorío de las cosas y evitar litigios difíciles de adjudicar por la antigüedad de las reclamaciones.(6)
Las acciones prescriben por el mero lapso del *322tiempo que fija la ley.(7) El tiempo para la prescripción de toda clase de acciones, se contará desde el día en que pu-dieron ejercitarse cuando no exista otro estatuto de natu-raleza especial que otra cosa disponga(8) La acción para exigir la responsabilidad civil por las obligaciones que se derivan de la culpa o negligencia que dispone el Art. 1802 del Código Civil de Puerto Rico(9) prescriben por el trans-curso de un (1) año desde que lo supo el agraviado. (10)
El plazo prescriptivo de un (1) año para el ejercicio de las acciones de daños y perjuicios por actos u omisiones de naturaleza culposa o negligente comienza a correr desde el momento en que el perjudicado conoce que ha sufrido un daño.(11)
Para ejercer la acción de daños y perjuicios por impericia médica no basta tener conocimiento del daño, sino que resulta imprescindible conocer quién es el autor para dirigir la demanda contra él. Para que comience a transcurrir efectivamente el plazo prescriptivo extintivo de un (1) año para la presentación de la acción de daños y perjuicios por impericia médica, el actor debe conocer el daño que ha sufrido y el autor del mismo.(12)
La razón cognoscitiva del daño, en cuanto al momento relevante que demarca el comienzo del término prescrip-tivo de un (1) año para la presentación de una acción de daños y perjuicios por impericia médica, ha sido objeto de profundas diferencias entre los comentaristas. Al obedecer *323el comienzo del cómputo del referido plazo prescriptivo a un criterio subjetivo, las consideraciones sobre los datos relevantes para la interpretación de este estatuto son pro-fundamente complejas.
Nos comenta el Prof. Fernando Reglero Campos que en cuanto a las acciones de responsabilidad civil extracontrac-tual aplica la regla adoptada por el Código Civil español en su Art. 1.968, segundo párrafo (Art. 1868 del Código Civil nuestro, 31 L.P.R.A. see. 5298), a los efectos de que el plazo prescriptivo comienza a transcurrir “desde que lo supo el agraviado”. El dato que se debe tener en cuenta para ini-ciar el cómputo del plazo de prescripción que contiene el segundo párrafo del Art. 1.968, supra, obedece a un criterio subjetivo.(13)
Expresa el profesor Reglero Campos que la regla esta-blecida en el segundo párrafo del Art. 1.968 del Código Civil español, supra, deja paso a la norma general del Art. 1.969 del citado Código (Art. 1869 del Código Civil nuestro, 31 L.P.R.A. see. 5299), en aquellos casos en que aun cuando el perjudicado tuvo conocimiento del daño, no es posible el ejercicio de la acción, por concurrir algún obstáculo que lo impida. Es decir, que una cosa es que el agraviado conozca el daño y otra que pueda ejercitar la acción. En tal caso, será a partir de este segundo momento cuando comenzará a correr el cómputo del plazo prescriptivo. (14) Si se ha su-frido un daño, y lo infringe una persona cuya identidad el perjudicado desconoce, la acción del perjudicado es imposi-ble, pues no puede identificar la persona pasivamente legitimada. Por lo tanto, no se trata tan sólo de una cues-tión de conocimiento del daño, sino, obviamente, también del dañante. Puntualiza el profesor que el plazo prescrip-tivo no comienza hasta tanto no se conoce la identidad del *324dañante o hasta que, utilizando una mínima diligencia, pueda conocerse.(15)
Comenta el profesor Reglero Campos que en aquellos casos en que la actividad dañosa sea única, esto es, se ve-rifique en un espacio temporal instantáneo y el daño que se ocasionó se pueda evaluar en el momento en que se produce, debe concluirse que el plazo de prescripción comienza a computarse desde el momento en que se conoce la causa-ción del daño y la persona del dañante. Esto ocurre en los casos en que la actividad dañosa es instantánea y los daños ocasionados son de carácter material; no así en caso de lesiones. En la mayor parte de estos casos no es posible una evaluación o cuantificación del daño a priori.(16)
Expresa el profesor Reglero Campos que para que co-mience el cómputo del plazo de prescripción de la acción reparatoria, el perjudicado debe tener conocimiento de la causación del daño y de la persona del dañante, sin nece-sidad, en principio, de que conozca de modo definitivo el alcance de los daños. No obstante, en caso de lesiones cor-porales existen casos en que esto no es suficiente, pues no es posible, en la mayoría de las ocasiones, determinar el alcance exacto de los daños al momento en que se verifica el suceso dañoso. Sobre este último tema, el profesor pun-tualiza lo siguiente:
... es bien conocida la doctrina jurisprudencial, absolutamente unánime en la actualidad, según la cual, en caso de lesiones, la fijación del dies a quo del plazo prescriptivo señalado por el artículo 1.968, 2o., del Código [C]ivil, hay que atender al mo-mento en que se conozcan de modo definitivo los efectos del quebranto corporal padecido. Generalmente, dicho momento es referido al alta médica, pues sólo entonces —se dice— se halla el interesado en condiciones de ejercitar la acción valo-rando el alcance efectivo y total del daño y de conocer con exactitud el importe de la indemnización, ya que con anterio-ridad se desconoce la trascendencia de la vulnera[bilidad] del *325derecho subjetivo propio por la realización de la conducta del tercero. M. Albaladejo y S. Díaz Alabart, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1994, T. XXV, Vol. 2, pág. 444.
Añade el profesor Reglero Campos que:
La más reciente jurisprudencia no se detiene en la referencia al alta médica, sino que en muchas ocasiones alude al conoci-miento definitivo de las consecuencias lesivas, incluso de las secuelas síquicas, de modo que en ocasiones el dato del alta médica deviene irrelevante. (Escolios omitidos.) Albaladejo, op. cit., pág. 445.
Señala que esa línea jurisprudencial ha adquirido especial relieve en los últimos años, en los que se ha suavizado aún más el rigor prescriptivo que supone el criterio de alta médica, al declarar que el inicio del plazo de prescripción no se referirá en todo caso a ese momento, sino que cuando quedan secuelas, el cómputo empieza a contarse desde la sanidad total del lesionado o desde la determinación del alcance invalidante de tales secuelas; pues hasta que no se sepa ese alcance no se puede reclamar a base de ellas.(17)
El Prof. Herminio M. Brau Del Toro comenta en cuanto al momento en que se tiene conocimiento de que se ha su-frido un daño, que por necesidad deben existir algunas ma-nifestaciones exteriores o físicas que lleven al perjudicado a reconocerlas y darse cuenta que ha sufrido una conse-cuencia lesiva, aunque en ese momento no pueda valorizar toda la magnitud y extensión de los daños. No es necesario conocer la magnitud y extensión de los daños para que se le impute a una persona que tiene conocimiento de la con-secuencia dañosa, ya que tal extremo se puede establer en un momento posterior durante el proceso jurídico a los fines de repararlos.(18)
*326Señala el profesor Brau Del Toro sobre el alcance de la teoría cognoscitiva del daño, lo siguiente:
Origina complicaciones adicionales el concepto que impone obligación al perjudicado de emplear una razonable diligencia para enterarse de la consecuencia lesiva, esto es, del daño. Aunque el Art. 1868 del Código Civil se limita a preceptuar que las acciones en daños causadas por culpa o negligencia prescriben al año “desde que lo supo el agraviado”, sin conte-ner referencia alguna a la cláusula del conocimiento impu-tado, de “o cuando debió saberlo con la debida diligencia”, con-sideramos que es justo presumir que la cláusula del Art. 1868 referente a “cuando lo supo el agraviado”, implícitamente debe incluir la de “o cuando debió saberlo con la debida diligencia”. Así lo reconoce la doctrina. Sobre ello De Angel Yagüez nos dice lo siguiente:
“La eventual alegación de desconocimiento del daño de-berá juzgarse, a nuestro entender, a la luz del criterio de la excusabilidad o inexcusabilidad de la ignorancia, según es habitual en Derecho”. Véase R. de Angel Yagüez, Lecciones sobre Responsabilidad Civil, Univ. De Deusto, Bilbao, 1978, p. 138.
En el mismo sentido escribe Diez Picazo:
“En términos generales parece que debe presumirse un co-nocimiento instantáneo por el perjudicado respecto del daño que se le haya ocasionado y que, incluso, un retraso negligente en llegar a poseer este conocimiento no debe ser tenido en cuenta. De aquí que parezca que la carga de la prueba de la determinación de este momento del conocimiento del daño debe atribuirse al demandante cuanto éste afirme haber al-canzado este conocimiento con posterioridad al daño mismo”. L. Diez Picazo, La prescripción en el Código Civil, Ed. Bosch, Barcelona, 1964, p. 240.
La norma de conocimiento imputado tiene marcados mati-ces objetivos. No obstante, en tal caso el perjudicado debe pro-bar que un hombre prudente y razonable, por razón de las circunstancias particulares del caso, no habría podido descu-brir la consecuencia lesiva hasta el momento en que él la conoció. Opinamos que dicha norma tiene el efecto de ratificar que el perjudicado tiene la carga de la prueba en cuanto a cuándo fue que tuvo conocimiento de la consecuencia lesiva, o en su caso, de cuándo debió obtenerlo.(19)
Añade, el profesor Brau Del Toro que la diligencia *327es función de prever las consecuencias dañosas que puede producir una acción u omisión culposa o negligente. De-pende de la capacidad de prever qué se puede esperar de un hombre razonable y prudente ante determinadas cir-cunstancias particulares. Si de los hechos en cuestión surge que existe un daño, o condiciones que pueden redun-dar en un perjuicio, o si se agrava algún daño o perjuicio ya reconocido, atendidos el conocimiento, la capacidad de re-conocer, juzgar y ponderar que se le atribuye al hombre prudente y razonable, entonces el perjudicado debe efec-tuar todas las medidas cautelares que el hombre razonable y prudente ejercería para conocer el alcance del daño que sufre.(20) En Vega v. J. Pérez & Cía., Inc., 135 D.P.R. 746, 754-755 (1994), expresamos lo siguiente:
En Colón Prieto v. Géigel, supra, resolvimos además que el verdadero punto de partida para el inicio del término prescrip-tivo de una acción de daños y perjuicios es la fecha en que el agraviado supo del daño y pudo ejercitar su acción. Al así resolver, aceptamos que el conocimiento que tenga el titular so-bre si ha nacido ya la acción que tiene derecho a ejercer es un factor determinante al evaluar si está prescrita o no dicha acción. Por eso también hemos resuelto que un estatuto de prescripción que tenga el efecto de exigirle a los demandantes instar su acción antes de que tengan conocimiento de que tal causa acción existe, viola el debido proceso de ley. Alicea v. Córdova, 117 D.P.R. 676 (1986). No cabe duda de que hemos acogido ya en Puerto Rico la tendencia liberal en la doctrina civilista en lo relativo a la prescripción de las acciones de da-ños y perjuicios. Conforme a esa tendencia, por consideraciones de justicia, se estima que el término para ejercer acciones corre a partir, no desde que sufre el daño reparable, sino desde que se conocen los otros elementos necesarios para poder ejercer la acción. Como bien señalan los eminentes comentaristas [Borrell Macía] y Santos Briz en sus respectivas obras sobre el derecho de daños, “para que la justicia quede a salvo en todo caso, con que el agraviado haya sabido de la obligación de reparar daños, se ha de requerir, además, que haya podido ejercitar la acción”. J. Santos Briz, Derecho de Daños, Madrid, 1963, pág. 293. Y, claro está, no puede ejercitarse una acción si *328de buena fe el titular desconoce que tiene derecho a ejercitarla. A tono con esta elevada concepción están nuestros pronuncia-mientos no sólo en Colón Prieto v. Géigel, supra, y en Alicea v. Córdova, supra, sino también en Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987), y en Toledo Maldonado v. Cartagena Ortiz, 132 D.P.R. 249 (1992), donde también reiteramos que una acción de daños no nace mientras el perjudicado no tenga conocimiento de su derecho a esa acción. Claro está, si el desconocimiento que impide ejercer la acción se debe a la falta de diligencia del reclamante, entonces no son aplicables las aludidas consideraciones que la doctrina liberal civilista ha sobreimpuesto a la normativa general sobre la prescripción. López v. Autoridad de Carreteras, 133 D.P.R. 243 (1993); J.M. Manresa y Navarro, Comentarios al Código Civil Español, Madrid, Ed. Reus, 1973, T. XII, págs. 1224-1225. (Enfasis suplido.)
Hemos pautado una trayectoria flexible en cuanto al cómputo del término prescriptivo de un (1) año dispuesto en el Art. 1868 del Código Civil de Puerto Rico, supra. Para determinar cuándo comienza a decursar el referido plazo, hemos precisado que el momento que se toma como verdadero punto de partida en una acción de daños es la fecha en que el perjudicado conoció del daño, quién fue el autor y, además, desde que éste conoce los elementos necesarios para poder ejercitar efectivamente su causa de acción. La prescripción no es una figura rígida, sino que admite ajustes judiciales, según lo requieran las circunstancias particulares de los casos y la noción sobre lo que es justo.(21)
En Montañez v. Hosp. Metropolitano, 157 D.P.R. 96 (2002), interpretamos nuevamente el término prescriptivo de un (1) año, a tenor con lo dispuesto en el Art. 1868 del Código Civil de Puerto Rico, supra. Allí puntualizamos que el referido término para ejercer la causa de acción de daños y perjuicios por impericia médica comienza a transcurrir, no cuando se sufre el daño, sino cuando se conocen todos los elementos necesarios para poder ejercitar la acción; esto es, el daño y la identidad de quien lo causó. No obs-*329tante, si el desconocimiento que impide ejercer la acción se debe a la falta de diligencia del reclamante, entonces no aplican estas consideraciones liberales sobre la prescripción.(22)
En Tenorio v. Hospital Dr. Pila, resuelto el 30 de junio de 2003, nos reiteramos nuevamente en la importancia de la etapa cognoscitiva del daño al indicar que es necesario distinguir entre el momento en que ocurre la consecuencia lesiva y aquel en que el peijudicado la reconoce, ya que la diferencia conlleva efectos jurídicos distintos de vital im-portancia, como lo es el momento cuando empieza a decur-sar el plazo hábil durante el cual el peijudicado puede ini-ciar su causa de acción para reclamar los daños sufridos.(23)
En esta ocasión reiteramos que el plazo de prescripción aquí aludido comienza a computarse desde el momento en que se conoce la ocurrencia del daño, la persona pasivamente legitimada y los elementos necesarios para ejercitar efectivamente su causa de acción. No obstante, resulta imprescindible aclarar cuál es la diferencia cuando la actividad dañosa es instantánea y los daños que se ocasionan son de carácter material, de aquellas otras situaciones donde los peijuicios son lesiones corporales y no es posible la evaluación o cuantificación de ese tipo de daños y sus consecuencias en forma a priori. No compartimos la óptica de distinguir, a manera de excepción, del principio general reconocido por el profesor Reglero Campos a los efectos de que el peijudicado debe tener conocimiento de la ocurrencia del daño y de la persona que ocasionó el daño —sin necesidad de que conozca de modo definitivo el alcance y la totalidad de los daños— la razón cognoscitiva del daño material producido por un acto dañoso instantáneo, de aquel que produce lesiones corporales y que no es posible evaluar a priori la magnitud y extensión de sus *330consecuencias lesivas en el momento en que la persona afectada reconoce tal perjuicio, y de identificar a su causante. Veamos.
Una vez el perjudicado conoce el daño constitutivo de una lesión corporal —por la presencia de manifestaciones e indicios exteriores o físicos— y se da cuenta, o cuando razonablemente debió haber reconocido el sufrimiento del referido daño e identificado su causante, el plazo prescriptivo de un (1) año comienza a decursar, aunque en ese momento no se pueda valorar a priori toda su magnitud y extensión. No es necesario que el perjudicado conozca en ese momento toda la magnitud y extensión de las consecuencias lesivas de las lesiones corporales, ya que tal ex-tremo se puede establecer en un momento posterior durante el proceso jurídico para su reparación.
Los tribunales tienen el deber de determinar, atendidas las circunstancias particulares de cada caso, si el perjudicado ejerció la diligencia de un hombre razonable y prudente, si tuvo ante sí suficientes manifestaciones e indicios exteriores del sufrimiento de un perjuicio potencial, para identificar lo más pronto posible la existencia de un daño, para efectos del comienzo del transcurso del plazo prescriptivo de un (1) año dispuesto en el Art. 1868 del Código Civil de Puerto Rico, supra, para incoar su acción. Los tribunales deberán determinar, al considerar tales indicios y manifestaciones bajo el estándar de un hombre razonable y prudente, si el peijudicado debió reconocer que se le había infringido un daño. Se hace necesario evaluar si la suficiencia de esos indicios y manifestaciones razonablemente podían llevarlo a concluir que efectivamente se había producido tal daño, aun cuando en ese momento no pudiera conocer con certeza sobre la totalidad de su magnitud y extensión. Dada la subjetividad de la disyuntiva, el juzgador de hechos deberá preguntarse —cuando no hay controversia sobre la ocurrencia del acto u omisión culposo o negligente y de la relación causal requerida— si la *331prueba que está ante su consideración, en cuanto a la ale-gada razón cognoscitiva del daño por parte del peijudicado, sería suficiente para éste apoyar prima facie como deman-dante una reclamación de indemnización por este daño y, además, si esa prueba es persuasiva a los efectos de reco-nocer la existencia del daño y, por ende, conceder el resar-cimiento reclamado. Si la prueba no es suficiente para lo uno, tampoco debe serlo para lo otro. Si no se puede deter-minar a base de lo alegado y de la prueba presentada para sostenerlo que sufrió un daño para los efectos de conce-derle la indemnización, tampoco puede concluirse que el peijudicado tuvo conocimiento de algo inexistente. Sería antijurídico e injusto exigir un quantum de prueba sobre la existencia de un daño que resulte insuficiente para conce-der indemnización al peijudicado y que, a su vez, resulte suficiente para determinar que su acción está prescrita porque éste tuvo conocimiento de algo que no existe para efectos de la adjudicación en sus méritos de lo que reclamó.(24)
III

Sentencia sumaria

La Regla 36 de Procedimiento Civil preceptúa lo referente a la sentencia sumaria.(25) El propósito principal de la moción de sentencia sumaria es propiciar la solución justa, rápida y económica de los litigios civiles(26) que no presentan controversias genuinas de hechos materiales, por lo que no ameritan la celebración de un juicio en su fondo, ya que lo único que resta es dirimir una controversia de derecho.(27) Utilizada de forma apropiada, la sentencia *332sumaria contribuye a descongestionar los calendarios judiciales. (28)
La Regla 36.2 de Procedimiento Civil(29) permite que el demandado presente una moción, basada o no en declara-ciones juradas, para que se dicte sentencia sumaria a su favor sobre la totalidad o cualquier parte de la reclamación. (30)
La Regla 36.3 de Procedimiento Civil(31) dispone lo si-guiente:
La moción se notificará a la parte contraria con no menos de diez (10) días de anticipación a la fecha señalada para la vista. Con anterioridad al día de la vista, la parte contraria podrá notificar contradeclaraciones juradas. La sentencia solicitada se dictará inmediatamente si las alegaciones, [deposiciones], contestaciones a interrogatorios y admisiones ofrecidas, en unión a las declaraciones juradas, si las hubiere, demostraren que no hay controversia real sustancial en cuanto a ningún hecho material y que como cuestión de derecho debe dictarse sentencia sumaria a favor de la parte promovente. Podrá dic-tarse sentencia sumaria de naturaleza interlocutoria resol-viendo cualquier controversia entre cualesquiera partes que sea separable de las controversias restantes. Dicha sentencia podrá dictarse a favor o en contra de cualquier parte en el pleito.
La parte que solicita la sentencia sumaria en un pleito tiene la obligación de demostrar la inexistencia de una controversia real sobre todo hecho material y esencial, que a la luz del derecho sustantivo determinaría que se dicte sentencia su favor. (32) Cuando existe una controversia real en relación con hechos materiales y esenciales, no se *333debe dictar sentencia sumaria y cualquier duda debe resol-verse en contra de la parte promovente.(33)
Para derrotar una moción de sentencia sumaria, la parte promovida opositora debe presentar declaraciones juradas y documentos que pongan en controversia los hechos materiales y esenciales que presenta el promovente. No obstante, el sólo hecho de no presentar evidencia que controvierta la que presenta la parte promovente, no implica que necesariamente proceda la sentencia sumaria.(34) Los jueces no están constreñidos por los hechos o documentos evidenciarios que se aduzcan en la solicitud de sentencia sumaria. Deben considerar todos los documentos en autos, sean o no parte de la solicitud, de los cuales surjan admisiones que hagan las partes.(35) El procedimiento de sentencia sumaria no permite que el tribunal dirima cuestiones de credibilidad.(36)
En términos generales, al dictar sentencia sumaria el tribunal deberá: (1) analizar los documentos que acompañan la solicitud de sentencia sumaria y los que se incluyen con la moción en oposición, así como aquellos que obren en el expediente del tribunal; (2) determinar si el oponente de la moción controvirtió algún hecho material y esencial, o si hay alegaciones de la demanda que no han sido controvertidas o refutadas en forma alguna por los documentos. Analizados estos criterios, el tribunal no dictará sentencia sumaria cuando: (1) existan hechos materiales y esenciales controvertidos; (2) hayan alegaciones afirmativas en la demanda que no han sido refutadas; (3) surja de los propios documentos que acompañan la moción *334una controversia real sobre algún hecho material y esen-cial, o (4) como cuestión de derecho, no procede(37)
Aunque el tribunal dictará sentencia sumaria a su discreción, como regla general, no es aconsejable resolver sumariamente casos complejos o que involucren cuestiones de interés público.(38)
Por tratarse de un remedio discrecional, el uso del me-canismo de sentencia sumaria tiene que ser mesurado y procederá sólo cuando el tribunal quede claramente con-vencido de que tiene ante sí documentos no controvertidos. Debe surgir de estos documentos que no existen controver-sias sobre hechos materiales y esenciales y que, por lo tanto, lo que resta es aplicar el derecho, ya que una vista en los méritos resultaría innecesaria.(39)
Una parte tiene derecho a un juicio plenario cuando existe la más leve o mínima duda en cuanto a cuáles son los hechos materiales y esenciales. Toda duda en cuanto a la existencia de una controversia real sobre éstos se debe resolver en contra de la parte que solicita la sentencia sumaria. (40) El propósito de utilizar un criterio tan estricto para evaluar una moción de sentencia sumaria es que no se ponga en peligro o se lesionen los intereses de las partes. (41)
El tribunal apelativo utilizará los mismos criterios que el Tribunal de Primera Instancia al determinar si procede una sentencia sumaria. (42)
Sin embargo, al revisar la determinación de primera instancia, el tribunal de apelación está limitado de dos ma-*335ñeras: primero, sólo puede considerar los documentos que se presentaron ante el foro de primera instancia. Las par-tes no pueden añadir en apelación exhibit, deposiciones o affidavit que no fueron presentados oportunamente en el foro de primera instancia, ni pueden esbozar teorías nue-vas o esgrimir asuntos nuevos por primera vez ante el foro apelativo.(43) Segundo, el tribunal apelativo sólo puede de-terminar si existe o no alguna controversia genuina de he-chos materiales y esenciales, y si el derecho se aplicó de forma correcta. No puede adjudicar los hechos materiales y esenciales en disputa. Esa tarea le corresponde al foro de primera instancia.(44)
Una sentencia sumaria, por constituir una decisión en los méritos, es el precedente de cosa juzgada cuando se opone entre partes debidamente relacionadas. La denegación de una moción de sentencia sumaria, sin embargo, no va más allá de establecer la ley del caso para una ulterior moción fundamentada, precisamente, en los mismos fundamentos.(45)
Como hemos mencionado previamente, la parte aquí pe-ticionaria alegó en la demanda de autos y demás escritos ante el Tribunal de Primera Instancia que el 5 de octubre de 1999 la señora Miriam Vera Morales fue admitida en el Hospital Dr. Pila del Municipio de Ponce por orden del doctor Alfredo Bravo Colón, para extirparle un quiste en su ovario izquierdo mediante una intervención quirúrgica. Debido al deterioro progresivo de su estado de salud, hubo que intervenirla nuevamente el 10 de octubre de 1999. El doctor Sánchez Gaetán le practicó la cirugía en la sala de operaciones del Hospital Dr. Pila. Durante ese procedi-miento quirúrgico se constató la presencia de una lacera-*336ción en su uréter derecho. La señora Vera Morales afirmó al Tribunal de Primera Instancia en su escrito de oposición a la solicitud de sentencia sumaria, que a esa fecha el Dr. Alfredo Bravo Colón no le manifestó que le había lacerado el uréter derecho por su conducta negligente. Tampoco le informó que le había intervenido el ovario derecho, pues el consentimiento escrito que ella había firmado era para la intervención quirúrgica de su ovario izquierdo. Expresó que, por el contrario, el doctor Bravo Colón le aseguró que el deterioro de su estado de salud posterior a la primera intervención quirúrgica que se le practicó el 5 de octubre de 1999 era una complicación inherente y normal.
Alegó, además, la peticionaria ante el Tribunal de Pri-mera Instancia, que el 27 de noviembre de 1999 la señora Vera Morales fue admitida nuevamente al Hospital Dr. Pila bajo el cuidado de un tercer facultativo médico, quien le diagnosticó una laceración en su uréter derecho que le provocaba la extravasación de orina ya mencionada. Fue intervenida quirúrgicamente por tercera vez por el nuevo facultativo el 29 de noviembre de 1999. Le practicaron de-terminados procedimientos médicos que mejoraron su es-tado de salud. Fue dada de alta el 4 de diciembre de 1999. Se le colocó un instrumento médico en el área afectada, que fue removido seis meses después. El 7 de diciembre de 1999 la señora Vera Morales suscribió bajo juramento ante un abogado una autorización para gestionar una copia de su récord médico en el Hospital Dr. Pila.
La parte aquí peticionaria presentó ante el Tribunal de Primera Instancia la demanda de autos el 30 de julio de 2001, por lo que habiendo transcurrido el plazo prescriptive de un (1) año establecido por el Art. 1868 del Código Civil de Puerto Rico, supra, a partir del 27 de noviembre de 1999, que fue la fecha en la que el Dr. Héctor Cordero Ji-ménez le diagnosticó la presencia de la laceración en su uréter derecho, la extravasación de orina provocada por esa razón, y que se enteró de que fue intervenida en su *337ovario derecho y no en el izquierdo, que era el verdadera-mente afectado y para lo que ella había dado su consenti-miento, se presume que abandonó su derecho.(46) Le corres-pondía a la parte peticionaria, perjudicados por las acciones del Dr. Alfredo Bravo Colón, sostener, bajo jura-mento, que no reconocieron la existencia de esos daños hasta mucho tiempo después. Por el contrario, de la de-manda de autos y demás escritos presentados por esa parte ante el Tribunal de Primera Instancia se desprende que conocieron del daño producido a la señora Vera Morales el 27 de noviembre de 1999. De su escrito de oposición a la solicitud de sentencia sumaria que presentó ante el foro de primera instancia surge claramente que el consenti-miento escrito que le suscribió al doctor Bravo Colón era para la intervención quirúrgica en su ovario izquierdo y no en el derecho. Dado el diagnóstico del doctor Cordero Jimé-nez, la parte peticionaria, cuando menos, debió razonable-mente conocer de sus daños mediante la pronta obtención de una copia de su récord médico en el Hospital Dr. Pila, para lo que autorizó por escrito a su abogado el 7 de diciembre de 1999.
No encontramos razón o motivo para intervenir con lo que decidió el tribunal intermedio apelativo. Este tribunal hizo uso del mecanismo de sentencia sumaria en una forma mesurada y razonable. De los documentos presenta-dos ante el Tribunal de Primera Instancia por la parte aquí peticionaria surge claramente que no existe controversia real sobre hechos materiales y esenciales. La parte peticio-naria realizó alegaciones en la demanda de autos referente a los daños que sufrió la Sra. Miriam Vera Morales. Des-cribió en su escrito de oposición a la solicitud de sentencia sumaria la extensión de su consentimiento para la inter-vención quirúrgica. De los escritos presentados por esa parte ante el Tribunal de Primera Instancia surge, ade-más, cuándo se le diagnosticó su condición. Todo lo alegado *338en la demanda de autos y demás escritos de la parte peti-cionaria ante el Tribunal de Primera Instancia presupone que se conocía la presencia de los daños corporales de la señora Vera Morales para el 27 de noviembre de 1999, pro-ducidos por la conducta del Dr. Alfredo Bravo Colón. Lo único que presenta este caso es la aplicación del derecho. La celebración de una vista en los méritos por el Tribunal de Primera Instancia resultaría innecesaria.
IV
Por los fundamentos antes expuestos, confirmamos la sentencia recurrida, emitida por el entonces Tribunal de Circuito de Apelaciones.

Se dictará sentencia de conformidad.


(1) 31 L.P.R.A. see. 5298.


(2) Acompañó con ese documento una declaración jurada, suscrita y firmada por la demandante, Sra. Miriam Vera Morales, que se otorgó ante la Notario Público, Leda. Leída González Degró, el 7 de diciembre de 1999 en Ponce, Puerto Rico, Affidávit núm. 3866. Apéndice de la Petición de certiorari, Vol. II, pág. 26.


(3) Los referidos hechos, según alegados, se relacionan a continuación:
“1. El 5 de octubre de 1999 la demandante fue sometida a una laparotomía exploratoria, oferoctomía derecha y ureterolicis, (párrafo 3 de la Demanda).
*316“2. Desde tres días luego de la operación la demandante sintió dolor abdominal generalizado, gases, estreñimiento, fiebre y retención urinaria, (párrafo 4 de la Demanda).
“3. El 10 de octubre de 1999 a la demandante se le diagnosticó y conocía que tenía una laceración en el uréter derecho, (véase párrafo 7 de la Demanda.)
“4. El 27 de noviembre de 1999 el Dr. Héctor Cordero Jiménez diagnosticó a la demandante “right distal ureteral laceration y right hidroneproma.” (párrafo 10 de la Demanda.)
“5. El 29 de noviembre de 1999 la demandante fue sometida a una intervención quirúrgica, en la cual “se evitó la extrava[sa]ción de orina por laceración del uréter derecho,” (párrafo 12 de la Demanda.)
“6. El 7 de diciembre de 1999 la demandante había gestionado los servicios del Ledo. Pablo Colón Santiago, autorizándole mediante declaración jurada a éste obte-ner copia fiel y exacta de los récord médicos de Myriam Vera Morales en el Hospital Dr. Pila, donde fue intervenida quirúrgicamente por el Dr. Alfredo Bravo Colón, (véase Declaración Jurada de Myriam Vera Morales #3866, suscrita ante la notario Leyda González Degró el 7 de diciembre de 1999.)(Exhibit 1)
“7. La demandante conocía que fue lacerado el uréter derecho durante la inter-vención quirúrgica del demandante ya para el 27 de noviembre de 1999, (véase párrafo 10 de la Demanda.)
“8. Aún más, ya para el 7 de diciembre de 1999 había gestionado los servicios de su representación legal para a todas luces instar una reclamación contra la parte aquí compareciente, (Exhibit 1.)
“9. Los hechos alegados ocurrieron el 5 de octubre de 1999 y la Demanda fue radicada el 31 de julio de 2001.” Apéndice de la Petición de certiorari, Vol. II, págs. 21-22.


(4) La Sra. Miriam Vera Morales juramentó ese escrito ante la Secretaria Auxi-liar del Tribunal de Primera Instancia el 7 de febrero de 2002 en Ponce, Puerto Rico. Apéndice de la Petición de certiorari, Vol. II, pág. 27.


(5) Art. 1830 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5241.


(6) De León v. Caparra Center, 147 D.P.R. 797 (1999); Vega v. J. Pérez & Cía., Inc., 135 D.P.R. 746 (1994).


(7) Art. 1861 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5291.


(8) Art. 1869 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5299.


(9) 31 L.P.R.A. see. 5141.


(10) Art. 1868 del Código Civil de Puerto Rico, supra. Esta disposición estatuta-ria dispone como sigue:
“Prescriben por el transcurso de un (1) año:
“(1) La acción para recobrar o retener la posesión.
“(2) La acción para exigir la responsabilidad civil por injuria o calumnia, y por las obligaciones derivadas de la culpa o negligencia de que se trata en la see. 5141 de este título desde que lo supo el agraviado.” 31 L.P.R.A. see. 5298.


(11) Ojeda v. El Vocero de P.R., 137 D.P.R. 315, 324 (1994).


(12) Riley v. Rodríguez de Pacheco, 119 D.P.R. 762, 775 (1987).


(13) M. Albaladejo y S. Díaz Alabart, Comentarios al Código Civil y compilaciones fonales, Madrid, Ed. Rev. Der. Privado, 1994, T. XXV, Vol. 2, pág. 436.


(14) íd., pág. 437.


(15) íd., págs. 438-439.


(16) íd., págs. 441-442.


(17) íd., pág. 445.


(18) H. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, págs. 440 y 441.


(19) íd., pág. 440.


(20) íd., pág. 440.


(21) Santiago v. Ríos Alonso, 156 D.P.R. 181 (2002).


(22) Montañez v. Hosp. Metropolitano, 157 D.P.R. 96 (2002). Allí reiteramos lo resuelto en Padín v. Cía. Fom. Ind., 150 D.P.R. 403 (2000).


(23) Tenorio v. Hospital Dr. Pila, 159 D.P.R. 777 (2003).


(24) Brau Del Toro, op. cit., pág. 441.


(25) 32 L.P.R.A. Ap. III.


(26) Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


(27) Ñeca Mortg. Corp. v. A & W Dev. S.E., 137 D.P.R. 860 (1995); Revlon v. Las Américas Trust Co., 135 D.P.R. 363 (1994); Rodríguez v. Srio. de Hacienda, 135 D.P.R *332219 (1994); Roig Corn. Bank v. Rosario Cirino, 126 D.P.R. 613 (1990); Aseg. Lloyd’s London v. Cía. Des. Comercial, 126 D.P.R. 251 (1990); Tello, Rivera v. Eastern Airlines, 119 D.P.R. 83 (1987).


(28) Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992).


(29) 32 L.P.R.A. Ap. III.


(30) Soto v. Hotel Caribe Hilton, 137 D.P.R. 294 (1994).


(31) 32 L.P.R.A. Ap. III.


(32) Hurtado v. Osuna, 138 D.P.R. 801 (1995); Tello, Rivera v. Eastern Airlines, supra.


(33) Bonilla Medina v. P.N.P., 140 D.P.R. 294 (1996); Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272 (1990).


(34) PFZ Props., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 881 (1994); Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992).


(35) Cuadrado Lugo v. Santiago Rodríguez, supra.


(36) Luán Invest. Corp. v. Rexach Const. Co., 152 D.P.R. 652 (2000); PFZ Props., Inc. v. Gen. Acc. Ins. Co., supra.


(37) id.


(38) id.


(39) Jusino et als. v. Walgreens, 155 D.P.R. 560 (2001); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714, 720 (1986); Roth v. Lugo, 87 D.P.R. 386, 397 (1963).


(40) Mercado Riera v. Mercado Riera, 100 D.P.R. 940 (1972).


(41) Philip Morris, Inc. v. Tribunal Superior, 103 D.P.R. 207 (1975).


(42) 10A Wright and Miller, Federal Practice and Procedure: Civil 3d See. 2716, pág. 273 (1998).


(43) íd., págs. 282-286. Véanse, también: Ortiz Torres v. K & A Developers, Inc., 136 D.P.R. 192 (1994); Autoridad sobre Hogares v. Sagastivelza, 71 D.P.R. 436, 439 (1950).


(44) Wright and Miller, supra, pág. 286.


(45) Sucn. Meléndez v. DACO, 112 D.P.R. 86 (1982).


(46) García Aponte et al. v. E.L.A. et al., 135 D.P.R. 137 (1994).